DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-20 are pending.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
Claims 5 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5 and 16 of prior U.S. Patent No. 10,439,812. This is a statutory double patenting rejection.  The claims are reproduced below for ease of comparing.  Claim 5 of the instant application discloses the “generate and provide” limitations whereas the ‘812 Patent places the “generate” limitation at claim 1 and remaining “provide” limitation at claim 5.  Therefore, the instant application’s claim 5 is the same invention as the ‘812 Patent claim 5.  Claim 16 is likewise rejected.  
Instant Application
U.S. Patent No. 10,439,812

1. A networked computing system for private key recovery in distributed ledger systems, the system comprising: 

at least one memory to store processor-executable instructions; and at least one processor communicatively coupled to said at least one memory, wherein upon execution of the processor-executable instructions, the system: provides an original private key, wherein the original private key is associated with a storage location of a blockchain-based asset; receives supplemental recovery information provided by a user via a user computing device; derives a recovery seed from at least a subset of the supplemental recovery information, wherein the recovery seed is non-invertible; and stores, in a data storage entity, the original private key and the recovery seed relationally to the supplemental recovery information.


5. The system of claim 1, wherein the processor is further configured to: generate and provide to a user a recovery notification containing the recovery seed; and associate the recovery notification with a target address that is not included in the subset of the supplemental recovery information used to generate the recovery seed.

1. A networked computing system for private key recovery in distributed ledger systems, the system comprising: 

at least one memory to store processor-executable instructions; and at least one processor communicatively coupled to said at least one memory, wherein upon execution of the processor-executable instructions, the system: provides an original private key, wherein the original private key is associated with a storage location of a blockchain-based asset; receives supplemental recovery information provided by a user via a user computing device; derives a recovery seed from at least a subset of the supplemental recovery information, wherein the recovery seed is non-invertible; stores, in a data storage entity, the original private key and the recovery seed relationally to the supplemental recovery information; 


generates a recovery notification containing the recovery seed; and associates the recovery notification with a target address that is not included in the subset of the supplemental recovery information used to generate the recovery seed.

5. The system of claim 1, wherein the at least one processor is further configured to: provide to the user the recovery notification containing the recovery seed.



	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-4, 6-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15, and 17-20 of U.S. Patent No. 10,439,812. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applicant is anticipated by the Patent.  
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent Claims 1 and 6 define the distinct features, provides an original private key associated with a storage location of a blockchain-based asset, receives supplemental recovery information provided by the user as claimed, derives a recovery seed from at least a subset of the supplemental recovery information as claimed, and stores the original private key and the recovery seed as claimed. The closest prior art, Sundaresan et al. (US Pub. No. 2019/0036692), disclosing a system for generating a recovery key with a user using a recovery key managed using a smart contract on a blockchain, which fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU LE/
Primary Examiner, Art Unit 2493